Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on November 15, 2021.
Response to Amendment
3.	Applicant’s amendment filed on 11/15/2021 has been received, entered into the record and considered. 
4.	As a result of the amendment filed on 11/1/2021, claims 1-20 has been cancelled and claims 21-40 has been newly added.
5.	Claims 21-40 remain pending in this office action.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 10,503,713 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (16707790)) and the patent 10,503,713 both directed to retention of a version of a data object in a storage system. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 10,503,713.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within .
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sudhakar US 2009/0144342 A1, in view of Margolus et al (US 2004/0167898 A1).
	As per claim 1, Sudhakar discloses:
	- a computer-implemented method comprising: (Para [0014], line 1-2, “a method 100 for features of a versioning file system”), 
	- receiving a request to enable versioning for data objects stored by a storage service, the request including a partition identifier associated with the storage service (retrieving, browsing and accessing versioned files and directories (i.e. enabling versioning of data objects), Para [0015], line 1-5, identifying directory (i.e. partition identifier associated with the storage device), Para [0020], line 1-6), 
	- obtaining a first data object for storage associated with the partition identifier (first data object with directory identifier (i.e. partition identifier), Para [0023], [0030], [0033]-[0043]), 
- obtaining a second data object for storage associated with the partition identifier, the second data object designated as a new version of the first data object (second data object with directory identifier (i.e. partition identifier) and second data object is 
Sudhakar does not explicitly disclose designating a first version number associated with the first data object to a current version and a first expiration of time based at least in part on a policy associated with the partition identifier. However, in the same field of endeavor Margolus in an analogous art disclose designating a first version number associated with the first data object to a current version and a first expiration of time based at least in part on a policy associated with the partition identifier (version number with associated data object and expiration date based on policy, Para [0011], line 5-15, 45-65, Para [0097], Fig. 4-5), 
Sudhakar does not explicitly disclose designating the first version number associated with the first data object as a non-current version. However, in the same field of endeavor Margolus in an analogous art disclose designating the first version number associated with the first data object as a non-current version (assigning first version of the data object as non-current version, Para [0011], line 5-15, 46-65, 75-95, Para [0127], Fig. 4-5), 
Sudhakar does not explicitly disclose designating a second version number associated with the second data object as the current version and a second expiration of time based at least in part on the policy associated with the partition identifier, the second expiration of time specifying a second interval of time after which the second data object can be deleted. However, in the same field of endeavor Margolus in an analogous art disclose designating a second version number associated with the second data object as the current version and a second expiration of time based at least in part on the policy associated with the partition identifier, the second expiration of time specifying a second interval of time after which the second data object can be deleted (assigning (i.e. designating) expiration time to the version of data object based on policy and deleting second 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sudhakar with the teaching of Margolus by modifying Sudhakar such that versioning a file system of Sudhakar using policies to detect expired version of Margolus for efficient storage analysis. The motivation for doing so would be detecting version of expired data and removing those expired data based on policy to reuse the storage space.
As per claim 22, rejection of claim 21 is incorporated, and further Margolus discloses:
- wherein the first expiration of time indicating a time at which the first data object can be deleted (Para [0019], “Rules governing expiration and deletion may be distributed among a plurality of storage sites. The expiration time assigned to the data item may depend upon expiration times assigned by the client programs”), 
- wherein the computer-implemented method further comprises deleting the first data object and the first version number at a point in time after the expiration of the first expiration of time (Para [0013], line 2-5, “Expiration times may also be assigned to some entity versions, independently within each of the plurality of storage sites, according to a shared set of rules”).
As per claim 23 rejection of claim 21 is incorporated, and further Margolus discloses:
- wherein the policy further includes a set of conditions where satisfaction of a first condition of the set of conditions causes an operation specified in the policy to be performed, where the first expiration of time is a member of the set of conditions (policies with set of rules (i.e. conditions), Para [0015], [0031], [0070], [0086]).
As per claim 24, rejection of claim 23 is incorporated, and further Margolus discloses:
- wherein the policy further includes a second condition of the set of conditions, the second condition indicating a number of non-current versions associated with the partition identifier to be retained (Para [0012], line 7-12, “sharing a set of rules for retaining entity versions among a plurality of storage sites, and designating some entity versions as deletable and some as undeletable independently at each of the plurality of storage sites”).
- wherein the computer-implemented method further comprises deleting, based at least in part on the policy, the first data object and the first version number as a result of designating the first version number as a non-current version and a number of non-current versions are greater than or equal to the maximum number of non-current versions associated with the partition identifier to be retained (deleting non-current version based on policy and version which can be retained, Para [0011], [0015], [0096], [0154]).
As per claim 25, rejection of claim 21 is incorporated, and further Margolus discloses:
- wherein the policy further includes a lifespan parameter indicating an interval of time after which an operation is performed on data objects stored in a storage location (rules with time interval, (Para [0011], [0012], [0037], [0120]).
As per claim 26, rejection of claim 25 is incorporated, and further Margolus discloses:
- wherein the first expiration of time and the second expiration of time are determined based at least in part on the lifespan parameter (Para [how long a version can retain (i.e. lifespan parameter or age), [0097], [0127]).
As per claim 27, Sudhakar discloses:
- a system, comprising: one or more processors; and memory storing instructions that, as a result of being executed by the one or more processors, cause the system to (Para [0182], line 1-5, “The versioning file system 400 is implemented as instructions within a machine-accessible and computer-readable medium is accessible over a network. The instructions when executed by a machine (processing device, computer”, Para [0184]),
- enable versioning for a first copy of a data object maintained by the system, based at least in part on a request including a partition identifier associated with a storage location for the data object, by at least (retrieving, browsing and accessing 
- Page 3 of 9generating first metadata associated with the first copy of the data object to indicate that the first copy of the data object is a current version of the data object, a first interval of time, and a first version identifier associated with the first copy of the data object, where the first version identifier identifies the first copy of the data object among a plurality of different versions of the data object and the first interval of time indicates a point in time at which the first copy of the data object may be deleted (metadata associated with version and copy of data object, Para [0064], version identifier associated with the copy of the data object, Para [0023], [0041]-[0043], at time when a copy of the data object can be deleted, Para [0022], [0058]-[0062], [0157]),
- receive a second copy of the data object for storage by the system (second data object with directory identifier (i.e. partition identifier) and second data object is changed or modified data object of the first data object (i.e. modified version), Para [0030], [0033], [0046]-[0064], [0066]-[0076], [0130],
- altering the first metadata associated with the first copy of the data object to indicate that the first copy of the data object is a non-current version of the data object (modifying (i.e. altering) metadata, Para [0095]), 
- assigning second metadata associated with the second copy of the data object to indicate that the second copy of the data object is the current version of the data object, a second interval of time, and a second version identifier (metadata assigned to the modified copy (i.e. second copy) of the data object, during an epoch (i.e. second time), Para [0172], [0180]), 
Sudhakar does not explicitly disclose assign versioning information associated with the data object, based at least in part on a policy associated with the storage location. assign versioning information associated with the data object, based at least in part on a policy associated with the storage location (version number with associated data object and based on policy, Para [0011], line 5-15, 45-65, Para [0097], Fig. 4-5), 
Sudhakar does not explicitly disclose as a result of determining that the first interval of time has expired, cause the first copy of the data object to be deleted. However, in the same field of endeavor Margolus in an analogous art disclose as a result of determining that the first interval of time has expired, cause the first copy of the data object to be deleted (determine expiration time of data object based on policy and deleting expired version of the data object, Para [0011], [0014], [0015], [0031], [0100], [0124], [0127], Fig. 4-5). 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sudhakar with the teaching of Margolus by modifying Sudhakar such that versioning a file system of Sudhakar using policies to detect expired version of Margolus for efficient storage analysis. The motivation for doing so would be detecting version of expired data and removing those expired data based on policy to reuse the storage space.
As per claim 28, rejection of claim 27 is incorporated, and further Margolus discloses:
- wherein the instructions that cause the system to enable versioning for the first copy of the data object further comprise instructions that, as a result of being executed by the one or more processors, cause the system to update the policy associated with the data object to indicate versioning is enabled and at least one condition of a set of conditions, including an indication of storage service for storage of data objects associated with the policy, a lifespan parameter, and a maximum number of non-current versions (changing the policy (i.e. update the policy), Para [0096], [0141]), and (Para how long a version can retain (i.e. lifespan parameter or age), [0097], [0127]).
As per claim 29, rejection of claim 28 is incorporated, and further Margolus discloses:
- wherein the maximum number of non-current versions indicates a range of versions to retain (Para [0033], line 28-32m “The information supplied by the storage client that associates a version with a superseded version may be discarded while the two versions are retained”).
As per claim 30, rejection of claim 27 is incorporated, and further Sudhakar discloses:
- wherein the first version identifier and the second version identifier are assigned numeric identifiers that reflect an order of creation of data objects associated with version identifiers (version created in and assigned numeric number in an order, Para [0130], [0146]-[0149]).
As per claim 31, rejection of claim 27 is incorporated, and further Margolus discloses:
- wherein the instructions that cause the system to cause the first copy of the data object to be deleted further comprise instructions that, as a result of being executed by the one or more processors, cause the system to receive a request to delete copies of the data object older than a specified interval of time (deletion of old version, Para [0154], line 5-15, “When there exist N object versions for which the most stable N versions are retained, the addition of a new version results in the automatic deletion of an old version”).
As per claim 32, rejection of claim 27 is incorporated, and further Margolus discloses:
- wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to: receive a request to revert the data object to a previous version (reverting data object, Para [0139]),
- update the second metadata to indicate that the second copy of the data object is the non-current version and the first metadata to indicate that the first copy of the data object is the current version (changing metadata, Para [0119]).
As per claim 33, rejection of claim 32 is incorporated, and further Margolus discloses:
- wherein the memory further includes instructions that, as a result of being executed by the one or more processors, cause the system to generate a determination not to delete the first copy of the data object as a result of the first metadata indicating that the first copy of the data object is the current version (not to delete current version, Para [027].  
As per claim 34, Sudhakar discloses:
- a non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to (Para [0182], line 1-5, “The versioning file system 400 is implemented as instructions within a machine-accessible and computer-readable medium is accessible over a network. The instructions when executed by a machine (processing device, computer”, Para [0184]),
- obtain a first version of the data object for storage in the data storage location (first version of the data object for storage in a directory (i.e. storage location), Para [0023], [0030], [0033]-[0043]), 
- 4846-1403-4415v 1 0097749-279US1Application No. 16/707,790assign first metadata associated with the first version of the data object to indicate that the first version of the data object is a current version (metadata associated with version and copy of data object, Para [0064], 
- obtain a second version of the data object for storage in the data storage location (second data object for storage in a directory, Para [0030], [0033], [0046]-[0064], [0066]-[0076], [0130]),
- assign second metadata associated with the second version of the data object to indicate that the second version of the data object is the current version (metadata assigned to the modified copy (i.e. second copy) of the data object, during an epoch (i.e. second time), Para [0172], [0180]), 
- modify the first metadata to indicate that the first version of the data object is a non-current version (modifying metadata, Para [0095]), 
obtain a versioning policy associated with a data storage location maintained by the computer system, the versioning policy indicating a first condition of a set of conditions associated with data objects stored in the data storage location, the first condition including a lifespan associated with a data object or a number of non-current versions of the data object maintained under the versioning policy. However, in the same field of endeavor Margolus in an analogous art discloses obtain a versioning policy associated with a data storage location maintained by the computer system, the versioning policy indicating a first condition of a set of conditions associated with data objects stored in the data storage location, the first condition including a lifespan associated with a data object or a number of non-current versions of the data object maintained under the versioning policy (versioning policy with rule (i.e. condition), Para [0011], Para [0070], [0086], [0152], how long a version can retain (i.e. lifespan parameter or age), Para [0097], [0127]).
Sudhakar does not explicitly disclose the first condition of the set of conditions of the versioning policy applies to the data object. However, in the same field of endeavor Margolus in an analogous art discloses the first condition of the set of conditions of the versioning policy applies to the data object (Para [0011], [0012], [0086]),
Sudhakar does not explicitly disclose a second condition of the set of conditions of the versioning policy applies to the data object. However, in the same field of endeavor Margolus in an analogous art discloses a second condition of the set of conditions of the versioning policy applies to the data object (Para [0011], [0012], [0086]),
Sudhakar does not explicitly disclose as a result of determining that the first condition is satisfied and that the first version of the data object is the non-current version, cause an operation to be performed on the first version of the data object. However, in the same field of endeavor Margolus in an analogous art discloses as a result of determining that the first condition is satisfied and that the first version of the data object is the non-current version, cause an operation to be performed on the first version of the data object (Para [0025], line 1-5, “Rules governing expiration and deletion may be distributed among a plurality of storage sites. The expiration time assigned to the tagged data item may depend upon expiration times assigned by the client programs”).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sudhakar with the teaching of Margolus by modifying Sudhakar such that versioning a file system of Sudhakar using policies to detect expired version of Margolus for efficient storage analysis. The motivation for doing so would be detecting version of expired data and removing those expired data based on policy to reuse the storage space.
As per claim 35, rejection of claim 34 is incorporated, and further Margolus discloses:
- wherein instructions that cause the operation to be performed on the first version of the data object further include instructions that, as a result of being executed by the one or more processors, cause the computer system to delete the first version of the data object (deletion of old version (i.e. first version), Para [0154], line 5-15, “When there exist N object versions for which the most stable N versions are retained, the addition of a new version results in the automatic deletion of an old version”).
As per claim 36, rejection of claim 34 is incorporated, and further Margolus discloses:
- wherein instructions that cause the operation to be performed on the first version of the data object further include instructions that, as a result of being executed by the one or more processors, cause the computer system to move the first version of the data object to another computer system (version movement between directories (i.e. moving version to another system), Para [0119]).
As per claim 37, rejection of claim 36 is incorporated, and further Margolus discloses:
- wherein the other computer system is an archival storage system (backup system (i.e. archival storage system), Para [0089], [0107], [0158]).

- wherein instructions that cause the computer system to move the first version of the data object to another computer system further include instructions that, as a result of being executed by the one or more processors, cause the computer system to move the first version of the data object based at least in part on a third condition of the set of conditions of the versioning policy associated with the data storage location (shared set of rules (i.e. third condition), Para [0011], line 1-10, [0096], [0086]).
As per claim 39, rejection of claim 34 is incorporated, and further Sudhakar discloses:
- wherein instructions that cause the operation to be performed on the first version of the data object further include instructions that, as a result of being executed by the one or more processors, cause the computer system to revert the first version of the data object by at least modifying the first metadata associated with the first version of the data object to indicate that the first version of the data object is the current version (metadata modification to indicate version of the file, Para [0172]).
As per claim 40, rejection of claim 39 is incorporated, and further Sudhakar disclses:
- wherein instructions further comprise instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to modify the second metadata associated with the second version of the data object to indicate that the second version of the data object is the non-current version (metadata modification to indicate version of the file, Para [0172]).
Response to Arguments
9.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection necessitated by the amendment/cancellation of the old set of claims.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
			Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167